Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5, 7-14, 21-27 are pending in this application.  Amended claims 1, 8, 11-12; canceled claims 6, 15-20; and newly added claims 21-27 are noted.
The amendment dated 02/23/2022 has been entered and carefully considered.  The examiner appreciates the amendments to the title and the claims.  In view of said amendments, the objection to the title and the previous art rejection has been withdrawn.
Claim 14 is withdrawn from consideration as being directed to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2005/0242714) in view of Nakai et al. (2005/0025035).
Chung discloses an organic electroluminescent device (title) in which a CVD insulating film such as SiOC film is formed (0045) on a transparent insulating substrate such as glass (0050).  In one embodiment, a silicon oxide layer can be deposited on the substrate as a blocking layer (0050).  However, the reference fails to tach a carbon gradient.
Nakai teaches of forming a functionally gradient film such as SiOC film in which a concentration gradient of carbon is present in the film (0044).  It would have been obvious to utilize a carbon concentration gradient in Chung with the expectation of success depending on the use of the final product because Nakai teaches of using a functionally gradient SiOC film.
With respect to the newly added limitation of a linear profile, Nakai teaches a carbon concentration gradient (0044).  To utilize a linear variation would have been obvious in the absence of a showing of criticality.
Regarding claim 2, Chung teaches plasma treating the SiOC film (0077-0079).
Regarding claim 3, Nakai teaches a carbon concentration within a range between 0.1 and 30 atomic% (0020).
Regarding claim 4, Chung teaches a glass substrate (0050), which contains Si and O.
Regarding claim 5, Chung teaches CVD (0045).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2005/0242714) in view of Nakai et al. (2005/0025035) and further in view of Takigawa et al. (2004/0002208).  The combination of Chung/Nakai fails to teach a specific water contact angle.
Takigawa teaches a SiOC layer which has a water contact angle of 98 degrees (0048).  To utilize a water contact angle of 98 degrees in the combination would have been obvious depending on the use of the desired final product because Takigawa teaches that SiOC can have a water contact angle of 98 degrees.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2005/0242714) in view of Nakai et al. (2005/0025035) and further in view of Ang (2007/0190769).  The combination of Chung/Nakai fails to teach the claimed hardness.
Ang teaches a SiOC layer having a hardness of 1.75 GPa (0040 and Table 2).  It would have been obvious to have the claimed hardness in the combination with the expectation of success because Ang teaches a SiOC hardness of 1.75 GPa.
Regarding claim 24, Ang teaches a modulus of 12 GPa ((0040 and Table 2).

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-13, 21, 25-27 are allowed.

It is well known to decrease carbon concentration toward an outer surface as noted in Tsuji et al. (2004/0048490).  It is also well known that increasing rf power increases deposition rate and carbon concentration as noted in Choi et al. (Materials Science & Engineering B article).  Furthermore, it is well known that increasing rf power increase carbon concentration in diamond like carbon films as noted in Xiao et al. (Journal of Physics D article).
With respect to reducing rf power, it is well known to reduce RF power to decrease the dielectric constant as noted in Arghavnai et al. (2006/0154493).  Furthermore, it is also well known to reduce RF power to increase carbon concentration as noted in Harada et al. (2016/0079056).  However, the prior art fails to teach reducing a radio frequency power applied to a gas mixture to increase C concentration at a top of the coating from the interface.

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.
Applicant argues that linear carbon concentration is not a result-effective variable (pp.8-9).
The examiner does not take issue with applicant’s argument.  However, it appears that cause-effective variables is not the issue at hand.  Nakai fairly teaches a SiOC gradient film having a concentration gradient of carbon.  If the gradient is already present, one skilled in the art would reasonably expect that the concentration being linear would contain the same/similar properties.  Cause-effective variable doesn’t appear to be a relevant issue if the gradient is already present.
Applicant’s arguments have been considered but are not deemed persuasive.

Applicant’s arguments with respect to claim(s) 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        05/31/2022